83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald G. TUCKER, Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Appellee.
No. 95-3534.
United States Court of Appeals, Eighth Circuit.
Submitted April 8, 1996.Filed April 29, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Donald G. Tucker filed applications with the Social Security Administration seeking Title II Disability Insurance Benefits and Title XVI Supplement Security Income pursuant to 42 U.S.C. § 401 et seq.   The Social Security Administration denied his applications at each stage of the administrative process.   After Tucker exhausted all of his administrative remedies, he sought judicial review in federal district court.   The district court1 granted the Commissioner's motion for summary judgment and denied that of Tucker.   On appeal Tucker argues that the administrative law judge improperly discredited his subjective complaints of pain and did not consider his speech problems, erred in posing the hypothetical question to the vocational expert, and failed to credit the testimony of his treating physician.   He asserts that there is not substantial evidence to support the Commissioner's decision to deny him benefits.   After carefully reviewing the record and considering the arguments raised orally and in writing, we conclude that there is substantial evidence in the record as a whole to support the Commissioner's decision.   The judgment in favor of the Commissioner is affirmed on the basis of the district court's opinion.   See 8th Cir.  R. 47B.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, presiding by consent of the parties.  28 U.S.C. § 636(c)